Name: 2014/310/CFSP: Political and Security Committee Decision EUCAP Sahel Mali/1/2014 of 26 May 2014 on the appointment of the Head of Mission of the European Union CSDP mission in Mali (EUCAP Sahel Mali)
 Type: Decision
 Subject Matter: Africa;  EU institutions and European civil service;  European construction;  international security
 Date Published: 2014-06-03

 3.6.2014 EN Official Journal of the European Union L 164/43 POLITICAL AND SECURITY COMMITTEE DECISION EUCAP SAHEL MALI/1/2014 of 26 May 2014 on the appointment of the Head of Mission of the European Union CSDP mission in Mali (EUCAP Sahel Mali) (2014/310/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2014/219/CFSP of 15 April 2014 on the European Union CSDP mission in Mali (EUCAP Sahel Mali) (1), and in particular Article 7(1) thereof, Whereas: (1) Pursuant to Decision 2014/219/CFSP, the Political and Security Committee is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of political control and strategic direction of the EUCAP Sahel Mali mission, including the decision to appoint a Head of Mission. (2) The High Representative of the Union for Foreign Affairs and Security Policy has proposed the appointment of Mr Albrecht CONZE as Head of Mission of EUCAP Sahel Mali from 26 May 2014 to 14 January 2015, HAS ADOPTED THIS DECISION: Article 1 Mr Albrecht CONZE is hereby appointed Head of the European Union CSDP mission in Mali (EUCAP Sahel Mali) from 26 May 2014 to 14 January 2015. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 26 May 2014. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 113, 16.4.2014, p. 21.